 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                        CASE NO. 2:17-CR-00232 GEB

12                              Plaintiff,            ORDER ALLOWING PARTIAL UNSEALING OF
                                                      GRAND JURY PROCEEDING
13                        v.

14   RAZ RAZLA,

15                              Defendant.

16

17                                                 ORDER

18         For the reasons stated in the government’s motion, and for good cause appearing, the Court

19 HEREBY ORDERS THAT:

20             1. The government’s motion for partial unsealing of a grand jury proceeding is granted.

21             2. The entire plea agreement signed by the defendant, Raz Razla, including the factual basis

22                with references to grand jury testimony, may be filed on the public docket.

23         IT IS SO ORDERED.

24         Dated: December 6, 2019

25

26

27

28


      [PROPOSED] ORDER                                 1
